Pee Curiam.
The questions involved here are identical with those decided in the case of In re Corbin's Estate, ante p. 424, 181 Pac. 910. The trial court in this case, however, held against the contention of the executors, and entered a judgment upholding the computation of the inheritance tax as made by the state tax commissioner. For the reasons stated in the Corbin case, the judgment here appealed from is reversed, and the cause remanded with directions to compute the tax upon the amount going to each devisee or legatee, as a separate entity. ■